*392
Judgment affirmed.

Another ground for new trial is, that “ the court erred in admitting Burrel Stevens, over defendant’s objection, to swear that Bell Boyd said that he had lost one dollar and fifty cents on the game, in the presence of defendant and at time of game.” The other ground is that the verdict is contrary to law, the principle of justice and equity. There was testimony that the defendant played cards for money with Bell Boyd and Reece Jordan on a certain night in a cellar ; that they had the money upon a chest around which they were sitting; that the sheriff came to the place and pushed aside a window curtain, whereupon the three players immediately and hurriedly arose and came out of the house, and the sheriff’saw with them a strange negro whom he did not know and who was not playing, but had not seen him since; and that "Will Glover, brother of the defendant, was present, but was not playing, and his name is not Will Johnson. The defendant introduced no evidence, but made a statement in which he admitted playing cards on the occasion in question, but denied that there was any playing for money or betting.
A. C. Perry, for plaintiff in error.
John S. Candler, solicitor-general, contra.